DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/28/2021 was considered by the examiner.  However, there were a couple of corrections.  The 3rd foreign reference was a US Patent Application Publication and was added under that section and marked as considered.  Foreign reference # 3 was then crossed out.  Some claims listed as relevant in the IDS didn’t exist in the references.  The correct number of claims was noted in the IDS.  Also, no translation of the French reference (Foreign reference # 4) was provided and therefore the claims were not considered.  

Allowable Subject Matter
Claims 11 & 17-20 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 11, 
The prior art does not disclose or suggest the claimed “wherein said control system is programmed to drive said at least one front landing gear strut downwardly during takeoff to increase the aircraft angle of attack” in combination with the remaining claim elements as set forth in claim 11.  

The prior art does not disclose or suggest the claimed “at least three electrically powered landing gear modules operatively coupled to said fuselage, each of said landing gear modules including a rotatable strut having a wheel disposed on an outer end; an avionics control system for selectively deploying said at least three landing gear modules, including deploying said front landing gear downward to induce rotation on takeoff and actively deploying one or more of said landing gear modules downwardly to close the distance to the runway on landing and retract after touchdown to absorb energy” in combination with the remaining claim elements as set forth in claim 17.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647